Free Writing Prospectus Filed Pursuant to Rule 433 Registration Statement No. 333-157642 Dated December 15, 2011 Final Terms for Issuance Issuer: Toyota Motor Credit Corporation Security: Floating Rate Medium Term Notes, Series B Issuer Senior Long-Term Debt Ratings: Aa3 (stable outlook) / AA- (negative outlook) Cusip: 89233P5R3 Pricing Date: December 15, 2011 Settlement Date: December 20, 2011 Maturity Date: January 15, 2013 Principal Amount: (may be increased prior to the Settlement Date) Re-offer Price: 100.00% Commission: 0.15% All-in Price to Issuer: 99.85% Net Proceeds to Issuer: Floating Rate Index: Federal Funds Rate Floating Rate Spread: +73 basis points Index Source: Federal Funds Rate (daily weighted average) Interest Payment Frequency: Quarterly Initial Interest Payment Date: April 15, 2012 (long first coupon) Interest Payment Dates: On the 15th of each April, July, October and on the Maturity Date Interest Reset Dates: Each Business Day Interest Determination Dates: One Business Day prior to each related Interest Reset Date Interest Rate Cutoff: 2 Business Days prior to each related Interest Payment Date Day Count Convention: Actual/360 Business Day Convention: Following, adjusted Business Days: New York Governing Law: New York Calculation Agent: Deutsche Bank Trust Company Americas Minimum Denominations: $1,000 and $1,000 increments thereafter Agent: Toyota Financial Services Securities USA Corporation Capitalized terms used herein but not otherwise defined shall have the meanings assigned to them in the prospectus dated March 2, 2009 and prospectus supplement thereto dated March 10, 2009 relating to these notes. The issuer has filed a registration statement (including a prospectus) with the U.S. Securities and Exchange Commission (SEC) for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and other documents the issuer has filed with the SEC for more complete information about the issuer and this offering.You may get these documents for free by visiting EDGAR on the web at www.sec.gov.Alternatively, the issuer, any underwriter or any dealer participating in the offering will arrange to send you the prospectus if you request it by calling toll-free 1-800-292-1147. Any disclaimer or other notice that may appear below is not applicable to this communication and should be disregarded.Such disclaimer or notice was automatically generated as a result of this communication being sent by Bloomberg or another email system.
